Citation Nr: 0216506	
Decision Date: 11/18/02    Archive Date: 11/26/02	

DOCKET NO.  01-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for status post rotator 
cuff repair of the left shoulder as secondary to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1945 to March 1946 
and from November 1946 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The RO denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002) for status post rotator cuff repair of the left 
shoulder.  The veteran perfected an appeal from that 
decision.  However, in light of the Board's decision herein 
to grant the veteran service connection for status post 
rotator cuff repair of the left shoulder as secondary to 
service-connected disability, the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post rotator 
cuff repair of the left shoulder is moot and will not be 
considered by the Board at this time.  


FINDING OF FACT

A fall that occurred as a result of the veteran's service-
connected right ankle disability caused the veteran to 
require left rotator cuff repair.  


CONCLUSION OF LAW

Status post rotator cuff repair of the left shoulder is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.310 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  Although the 
veteran's representative, in a written statement submitted in 
May 2002, has indicated that the complete hospital records, 
relating to the veteran's hospitalization in October 1998, 
have not been obtained, in light of the Board's grant herein, 
this is not prejudicial to the veteran.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statement of the case informing them of 
the governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of his claim.  In essence the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In light of the Board's decision 
herein, it is concluded that the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further beneficial notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). 

The veteran underwent left rotator cuff repair in July 1999.  
At that time service connection had been established for 
traumatic arthritis of the right ankle, evaluated as 
10 percent disabling.  

There is some discrepancy in the evidence with respect to the 
cause of the veteran's fall at a VA medical facility on 
October 18, 1998.  The treatment record of that date 
indicates that he caught his foot in the leg of his chair or 
a table leg and a January 1999 private treatment record and 
his September 1999 claim indicate that his service-connected 
right ankle gave out, causing him to fall.  There is also 
some discrepancy in subsequent injury to the veteran's left 
shoulder.  A January 1999 private treatment record indicates 
that his right ankle gave way on Christmas Eve, causing him 
to land on his left elbow.  A February 2000 VA treatment 
record indicates that following his fall in the VA hospital, 
he was cutting wood and felt pain in his left shoulder and 
his September 1999 claim indicates that following the October 
1998 fall, in the VA hospital, he was cutting wood and 
working around his home when his shoulder started hurting and 
slowly became worse, causing him to go to the doctor.  

A February 2001 statement from Robert F. McCarron, M.D., a 
private physician, indicates that the veteran saw him on 
January 6, 1999, and reported a history of his right ankle 
giving way and him landing on his left elbow while carrying 
packages into his house on Christmas Eve.  The veteran 
reported that he had left shoulder pain since that time.  He 
also reported multiple episodes of giving way of his right 
ankle and the time before Christmas Eve that occurred was at 
a VA hospital in October 1998.  It was the physician's 
opinion that a fall that resulted in landing on the left 
elbow, with initiation of pain at that time is the most 
likely reason that the veteran required rotator cuff surgery, 
which was accomplished in July 1999.  

In attempting to determine what the actual factual scenario 
is that resulted in the veteran requiring left rotator cuff 
repair, the Board believes that it is significant that the 
veteran appeared at a private physician's office in early 
January 1999 and reported a recent fall that occurred as a 
result of give way of his service-connected right ankle.  
Although the veteran has reported other causation, such as 
wood cutting and working around the house, as reasons for 
increased left shoulder pain, the Board concludes that it is 
at least as likely as not that he did fall as indicated on 
Christmas Eve, December 1998.  Further, there is competent 
medical evidence that relates this fall as the causation for 
the veteran's left rotator cuff surgery.  Therefore, in 
resolving all doubt in the veteran's behalf service 
connection for status post rotator cuff repair of the left 
shoulder is warranted on the basis that this is proximately 
due to and the result of service-connected disability.  


ORDER

Service connection for status post rotator cuff repair of the 
left shoulder is granted, subject to the laws and regulations 
governing the payment of the monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

